Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 August 2022 has been entered.
Response to Arguments
Applicant's arguments and amendments filed 01 August 2022 have been fully considered and overcome the previous art of record. Specifically, Applicant has amended the claims to include new limitations directed to the alerting an user when fluid traversing through the line includes glucose. However, upon further review, a new grounds of rejection is made over Robinson in view of Zamarripa.
Claims 1-4, 6, 8-11, 13-15, 18, 20, 21, 36-39 are examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 2 recites “prevent the indicator from flowing” which renders the claim indefinite. The limitation is unclear since it is not clear how the indicator can flow. In an effort to compact prosecution, the limitation is interpreted as –prevent the fluid from flowing--.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 39 recites the same limitation already in claim 1. The limitations “alert” and warn” have the same meaning and does not constitute as further limiting subject matter. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 8-9, 11, 13-15, 18, 20-21, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20120065482) in view of Zamarripa (US 2014/0275908)
Regarding Claim 1 , Robinson discloses a safety warning system comprising a receptacle (5, figure 6, [0325]) into which fluid is configured to be displaced from the medical or surgical line (8, [0325]), an indicator (1, [0050], [0325]) arranged to contact the fluid from the medical or surgical line (figure 6) and configured to provide a visual indication of whether the fluid comprises glucose ([0325], [0390]), wherein the receptacle is expandable and comprises a syringe (5) operable by a user and expanding the receptacle creates negative pressure region in the receptacle connectable to draw fluid through the medical or surgical line ([0325-0327]), and alerts a user of the safety warning system for detecting glucose in the arterial or venous monitoring or flush system if fluid contained within the medical surgical comprises glucose ([0647]).
Robinson does not explicitly teach a color change indicator arranged to contact the fluid from the medical or surgical line and configured to provide a visual indication of whether the fluid traversing through the medical or surgical line comprises glucose.
Zamarripa discloses a blood monitoring system relatively pertinent to problem posed by Applicant of monitoring blood content. Zamarripa teaches a color change indicator (15, figure 1B, [0036]) arranged to contact the fluid from the medical or surgical line (22, [0036]) and configured to provide a visual indication of whether the fluid traversing through the medical or surgical line comprises glucose ([0030], [0036]).
Zamarripa provides the indicator to detect presence of and allow the user to view a color change due to a specific analyte ([0023]). It would have been obvious at the effective filling date to substitute the indicator of Robinson with the indicator of Zamarripa to detect the presence of glucose since the indicators are functionally equivalent and would not be detrimental to the operation of the prior art device.
Regarding claim 2, Robinson discloses a gas release path (fluid passageway 8 in the line including part of the line before and after valve 42) to enable fluid to displace gas to enable fluid to contact the indicator (the draw begins with negative pressure and allows the fluid to displace gas in the line to contact the indicator [0325]) but does not teach wherein the color change indicator is configured to warn the presence of glucose in the fluid.
Zamarripa discloses a blood monitoring system relatively pertinent to problem posed by Applicant of monitoring blood content. Zamarripa teaches a color change indicator (15, figure 1B, [0036]) arranged to contact the fluid from the medical or surgical line ([0036]) and configured to provide a visual indication of whether the fluid traversing through the medical or surgical line comprises glucose ([0030], [0036]).
Zamarripa provides the indicator to detect presence of and allow the user to view a color change due to a specific analyte ([0023]). It would have been obvious at the effective filling date to substitute the indicator of Robinson with the indicator of Zamarripa to detect the presence of glucose since the indicators are functionally equivalent and would not be detrimental to the operation of the prior art device.
Regarding claims 3-4 and 8, Robinson discloses a one way valve (42, figure 6, [0325]) in the gas release path which blocks in contact with fluid and allow fluid to flow from line into the receptacle and prevent fluid from flowing into the medical or surgical line (figure 6).
Regarding claim 6, Robinson discloses the receptacle is configured to expand to receive a volume of fluid ([0325], and the syringe can expand to fill the interior chamber) but does not teach the volume of fluid greater than or equal to an interior volume of the medical of surgical line. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the syringe of Robinson to have a volume greater than or equal to the interior volume of the surgical line since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232(1984). In the instant case, the device of Robinson would not operate differently with the claimed volume and since the syringe is used to infuse and sample the device and the syringe would function appropriately having the claimed volume. 
Regarding claim 9, Robinson further discloses the fluid into the receptacle is bulk flow ([0325-0327], the flow is not a drip flow but rather unimpeded flow).
Regarding claims 11 and 36, Robinson further discloses the system configured to provide back pressure to the line sufficient for arterial monitoring once receptacle has received fluid from the line ([0325-0327], the valve 42 closes to allow for blood circulation in circuit 8 and back pressure created). 
Robinson does not teach back pressure comprises a pressure of at least 100 mmHg.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the line of Robinson to have a desired pressure since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232(1984). In the instant case, the device of Robinson would not operate differently with the claimed pressure and since the line is used to circulate blood and the line would function appropriately having the claimed pressure. 
Regarding claim 13, Robinson does not disclose the indicator arranged to contact fluid in the receptacle. 
Zamarripa discloses a blood monitoring system relatively pertinent to problem posed by Applicant of monitoring blood content. Zamarripa teaches a color change indicator (15, figure 1B, [0036]) arranged to contact the fluid from the medical or surgical line and therefore the receptacle (12, [0036]) and configured to provide a visual indication of whether the fluid traversing through the medical or surgical line comprises glucose ([0030], [0036]).
Zamarripa provides the indicator to detect presence of and allow the user to view a color change due to a specific analyte ([0023]). It would have been obvious at the effective filling date to substitute the indicator of Robinson with the indicator of Zamarripa to detect the presence of glucose since the indicators are functionally equivalent and would not be detrimental to the operation of the prior art device.
Regarding claim 14, Robinson does not disclose the indicator consists of a chemical indicator configured to remain within the receptacle to not contaminate the line.
Zamarripa discloses a blood monitoring system relatively pertinent to problem posed by Applicant of monitoring blood content. Zamarripa teaches a color change indicator (15, figure 1B, [0036]) configured to remain within the receptacle (12) to not contaminate the line (22)
Zamarripa provides the indicator to detect presence of and allow the user to view a color change due to a specific analyte ([0023]). It would have been obvious at the effective filling date to substitute the indicator of Robinson with the indicator of Zamarripa to detect the presence of glucose since the indicators are functionally equivalent and would not be detrimental to the operation of the prior art device.
Regarding claim 15 and 37, Robinson discloses a method to monitor the glucose is using color changing fluid that is glucose oxidase ([0015], [0050-0051]).
Regarding claim 18, Robinson further discloses the indicator is configured to display symbols when detecting glucose ([0015], [0059], the sensor provides signal after detecting glucose).
Regarding claim 20, Robinson further discloses the device is adapted for use with a blood pressure monitoring system ([0320]).
Regarding claim 21, Robinson further discloses the system adapted to receive fluid from arterial or venous line (figure 6).
Regarding claim 38, Robinson further discloses the receptacle to receive fluid from outlet of the flush system (figure 6).
Regarding claim 39, Robinson discloses the color change indicator arranged configured to provide a visual indication of whether the fluid traversing through the medical or surgical line comprises glucose ([0647]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Zamarripa further in view of Helliwell (US 20150112248).
Regarding claim 10, Robinson and Zamarripa do not disclose the fluid contacts the indicator by capillary action.
Helliwell discloses a blood flow system which teaches the fluid contacts the indicator (56, figure 2, [0034]) by capillary action ([0083]).
Helliwell provides the indicator to detect presence of glucose in the line at desired location ([0034]). It would have been obvious at the effective filling date to modify the indicator of Robinson and Zamarripa with the lateral indicator of Helliwell to further indicate the presence of glucose easily.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zeltser (US 2013/0289540) discloses a color change indicator for glucose
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/            Examiner, Art Unit 3781